Title: Orders to Nathaniel Sackett, 4 February 1777
From: Washington, George
To: Sackett, Nathaniel



Sir,
[Head Quarters, Morristown, 4 February 1777]

The advantage of obtaining the earliest and best Intelligence of the designs of the Enemy—The good character given of you by Colo. Duer—and your capacity for an undertaking of this kind, have induced

me to entrust the Management of this business to your care till further orders on this head.
For your own trouble in this business I agree, on behalf of the Public, to allow you Fifty Dollars pr Kallender Month—and here with give you a Warrant upon the Paymaster Genl for the Sum of Five hundred Dollars to pay those whom you may find necessary to Imploy in the transaction of this business—An Acct of the disbursements of which you are to render to me. Given at Head Quarters at Morristown this 4th day of Feby 1777.

Go: Washington

